Exhibit 10.1
 
Minn Shares Inc.
1624 Harmon Place, Suite 210
Minneapolis, MN 55403


May 16, 2013


The Globe Resources Group, LLC
8301 E 21st Street N, #420
Wichita, KS 67206-2936
Attn: Gerald E. O’Shaughnessy


Attention:


Re:           Acquisition of Minn Shares Inc.


Dear Mr. O’Shaughnessy:


This letter agreement (this “Agreement”) sets forth the terms pursuant to which
The Globe Resources Group LLC ( “Purchaser”) agrees to purchase, and Minn Shares
Inc. (“Minn Shares”) agrees to issue to Purchaser, certain securities of Minn
Shares as set forth herein.


1.             Option to Acquire Minn Shares.


(a)           Subject to the terms and conditions contained herein, in
consideration for Purchaser’s payment of the Advance (defined in Section 2
hereafter), Purchaser shall have the option (the “Option”) to acquire, or to
cause an affiliate of Purchaser to acquire, approximately 38,520,252 shares (the
“Controlling Shares”) of the Company’s authorized but unissued common stock, par
value $0.0001 (“Common Stock”) such that Purchaser shall obtain ninety-seven
percent (97%) of the outstanding shares of Common Stock of Minn Shares as of the
Closing Date (as defined in Section 2 hereafter) at a purchase price (the
“Purchase Price”) that shall be calculated pursuant to the formula set forth in
Exhibit A attached hereto, and Minn Shares agrees to sell to Purchaser or an
affiliate of Purchaser, the Controlling Shares upon exercise of the Option, in
accordance with Section 1(b) of this Agreement. The number of shares of Common
Stock shall be adjusted to reflect any forward or reverse stock splits,
reorganizations, recapitalizations and the like, and subject to increase or
decrease to ensure an issuance of ninety-seven percent (97%) in the event that
Minn Shares issues additional shares or cancels any existing shares of Common
Stock on or prior to the Closing Date.


(b)           The closing of the transaction contemplated herein (the “Closing”)
shall take place at such place as shall be mutually agreed to by Purchaser and
Minn Shares on the date set forth in a written notice delivered by Purchaser to
Minn Shares substantially in the form attached hereto as Exhibit B (the
“Exercise Notice”), which date shall not be less than sixty-one (61) or more
than ninety (90) calendar days after the date of the Exercise Notice (the
“Closing Date”).


2.             Advance.  Upon execution of this Agreement, Purchaser shall
deliver $59,593 representing Minn Shares’ forecasted expenses for the fiscal
year ended December 31, 2013 in the amount of $48,563, plus legal expenses
incurred in connection with the transactions contemplated hereby in the amount
of $11,030, as set forth in Exhibit C attached hereto (the “Advance”). Purchaser
further agrees to provide sufficient additional funds, as necessary, to allow
Minn Shares to meet all monthly cash calls in excess of the Advance and that the
Advance, along with any additional funds required to meet monthly cash calls
shall be provided by Purchaser in addition to the Purchase Price set forth in
Section 1(a) above. Subject to any reimbursement to Purchaser pursuant to
Section 8(a)(i) herein, in the event that Purchaser does not acquire the
Controlling Shares as contemplated under the terms of this Agreement for any
reason other than Minn Shares’ breach of any of its obligations hereunder,
Purchaser shall not be entitled to the refund of any portion of the Advance or
additional funds provided by Purchaser to Minn Shares to meet monthly cash
calls, if any.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Change to Transaction Structure.  Purchaser and Minn Shares, upon
their mutual consent, may, at any time, amend the provisions of Section 1 hereof
for the purpose of changing the type of securities or structure of the
transaction contemplated by this Agreement; provided, however, that any change
to the terms of the transaction shall result in Purchaser or an affiliate of
Purchaser acquiring securities of Minn Shares representing ninety-seven percent
(97%) of its issued and outstanding shares of Common Stock.


4.             Representations and Warranties of Minn Shares.  Minn Shares
hereby makes the following representations and warranties to Purchaser effective
as of the date hereof (unless otherwise specifically provided herein) and as of
the Closing Date, where applicable:


(a)           Due Incorporation; Power; Qualification.  Minn Shares is a
corporation duly organized, validly existing and in good standing, and no
certificate of dissolution has been filed under the laws of its jurisdiction of
organization.  Minn Shares has the corporate power to own its properties and to
carry on its business as now being conducted and as proposed to be conducted and
is duly qualified to do business and is in good standing in each jurisdiction in
which the failure to be so qualified and in good standing would have a material
adverse effect on its business (a “Material Adverse Effect”).  Minn Shares is
not in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.


(b)           Capitalization.  The authorized capital stock of Minn Shares, as
of the date hereof consists, and immediately prior to the Closing Date will
consist, of 100,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, $0.0001 par value per share.  The Controlling Shares to be
issued pursuant to the provisions of this Agreement shall be duly authorized by
all necessary corporate action and, when issued in accordance with the terms
hereof, shall be validly issued and outstanding, and nonassessable.  As of the
date hereof, there are 1,191,348 shares of Common Stock issued and outstanding,
which represent all of the Company’s issued and outstanding securities.
 
(c)           Authority.  Minn Shares has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Minn Shares. This Agreement has
been duly executed and delivered by Minn Shares and constitutes the valid and
binding obligations of Minn Shares enforceable against Minn Shares in accordance
with its terms, except as enforceability may be limited by bankruptcy and other
laws affecting the rights and remedies of creditors generally and general
principles of equity. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under (i) any provision of
the Certificate of Incorporation or Bylaws of Minn Shares or (ii) to the
knowledge of Minn Shares, any material mortgage, indenture, lease, contract or
other agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Minn
Shares, except where such conflict, violation, default, termination,
cancellation or acceleration with respect to the foregoing provisions of this
clause (ii) could not have had and could not reasonably be expected to have a
Material Adverse Effect on Minn Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           SEC Documents; Financial Statements. On or prior to the Closing
Date, Minn Shares will have made available to Purchaser, or such shall be
available on the Securities and Exchange Commission’s (the “SEC”) EDGAR
database, a true and complete copy of each statement, report, registration
statement, definitive proxy statement, and other filings filed with the SEC by
Minn Shares prior to the Closing Date (collectively, the “SEC Documents”). Minn
Shares is current in its reporting requirements under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).  As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and the Securities Act of 1933, as amended (the “Securities
Act”), and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
in which they were made, not misleading, except to the extent corrected by a
subsequently filed SEC Document.  The financial statements of Minn Shares,
including the notes thereto, included in the SEC Documents (the “Financial
Statements”) were complete and correct in all material respects as of their
respective dates, complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, and have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent throughout the periods indicated and consistent with each other
(except as may be indicated in the notes thereto or, in the case of unaudited
statements included in Quarterly Reports on Form 10-Q, as permitted by Form 10-Q
of the SEC). The Financial Statements fairly present the financial condition and
operating results of Minn Shares at the dates and during the periods indicated
therein (subject, in the case of unaudited statements, to normal, recurring
year-end adjustments).


(e)           No Undisclosed Liabilities.  Except as may be incurred in
connection with the transactions contemplated by this Agreement, on the Closing
Date, Minn Shares will have no obligations or liabilities of any nature (matured
or unmatured, fixed or contingent).


(f)           Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration, audit or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of Minn
Shares, threatened against Minn Shares or any of its properties or any of its
officers or directors (in their capacities as such) that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
Minn Shares. There is no injunction, judgment, decree, order or regulatory
restriction imposed upon Minn Shares or any of its assets or business, or, to
the knowledge of Minn Shares, any of its directors or officers (in their
capacities as such), that would prevent, enjoin, alter or materially delay any
of the transactions contemplated by this Agreement, or that could reasonably be
expected to have a Material Adverse Effect on Minn Shares.


(g)           Compliance with Laws. Minn Shares has complied with, is not in
violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its business, except
for such violations or failures to comply as would not be reasonably expected to
have a Material Adverse Effect on Minn Shares.


(h)           Broker’s and Finders’ Fees. Minn Shares has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties of Purchaser.  Purchaser makes the
following representations and warranties to Minn Shares effective as of the date
hereof (unless otherwise specifically provided herein) and as of the Closing
Date, where applicable:


(a)           Due Incorporation; Power.  Purchaser is a corporation duly
organized, validly existing and in good standing, and no certificate of
dissolution has been filed under the laws of its jurisdiction of
organization.  Purchaser has the corporate power to own its properties and to
carry on its business as now being conducted.  Purchaser is not in violation of
any of the provisions of its Articles of Incorporation or Operating Agreement.


(b)           Authority.  Purchaser has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser and constitutes the valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with its terms, except as enforceability may be limited by bankruptcy and other
laws affecting the rights and remedies of creditors generally and general
principles of equity. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under (i) any provision of
the Articles of Incorporation or Operating Agreement of Purchaser or (ii) to the
knowledge of Purchaser, any material mortgage, indenture, lease, contract or
other agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Purchaser, except where such conflict, violation, default, termination,
cancellation or acceleration with respect to the foregoing provisions of this
clause (ii) could not have had and could not reasonably be expected to have a
Material Adverse Effect on Purchaser.


 (c)           Broker’s and Finders’ Fees. Purchaser has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.


(d)           Accredited Investor. Purchaser represents that Purchaser is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, and that Purchaser is able to bear the
economic risk of an investment in the Controlling Shares.  Purchaser hereby
further acknowledges and represents that Purchaser has prior investment
experience, including investment in securities that are not listed, are
unregistered and are not traded on any stock exchange or an automated quotation
system and that Purchaser is able to bear the substantial economic risks of an
investment in Minn Shares and could afford a complete loss of such
investment.  Purchaser's overall commitment to investments which are not readily
marketable is not disproportionate to Purchaser's net worth and Purchaser's
investment in Minn Shares will not cause such overall commitment to become
excessive.  Purchaser has adequate net worth and means of providing for current
needs and personal contingencies to sustain a complete loss of Purchaser's
investment in Minn Shares, and Purchaser has no need for liquidity in this
investment.
 
 
4

--------------------------------------------------------------------------------

 
 
6.             Covenants and Additional Agreements.  Minn Shares and Purchaser
each hereby each agree and covenant as follows:


(a)           Expiration of Purchaser’s Option to Purchase the Controlling
Shares.  Unless extended by the mutual written agreement of Minn Shares and
Purchaser, Purchaser’s right to purchase the Controlling Shares pursuant to the
provisions of this Agreement shall expire and be of no further force or effect
at 5:00 p.m. EST on the date that is one (1) year from the date of this
Agreement (the “Expiration Date”).  Notwithstanding the foregoing, in the event
that (i) Purchaser delivers the Exercise Notice to Minn Shares, as set forth in
Section 1(b) hereof, on or prior to the Expiration Date and (ii) the Closing is
consummated in no less than sixty-one (61) and no more than ninety (90) calendar
days following the date of the Exercise Notice the Expiration Date shall be
extended through the Closing Date.


(b)           Restrictions on Change in Company Status.  From the date of this
Agreement until the earlier of the date of (i) termination of this Agreement as
provided below, (ii) the Closing or (iii) the Expiration Date, Minn Shares shall
not, without the prior written consent of Purchaser, change the corporate status
of Minn Shares.


(c)           Exclusive Dealing.  From the date of this Agreement until the
earlier of the date of (i) termination of this Agreement as provided below, (ii)
the Closing or (iii) the Expiration Date, neither Minn Shares, nor any of its
officers, employees, directors, managers, stockholders, other securities
holders, advisors, representatives or affiliates shall directly or indirectly
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of Minn Shares’ assets, any of its
securities, or any merger, consolidation, business combination, or similar
transaction with Minn Shares other than as contemplated by this
Agreement.  Purchaser may pursue any and all remedies at law or in equity in the
event of a breach of this provision by Minn Shares, including an action for
specific performance without the posting of any bond.


(d)           Confidentiality.  Each party hereby agrees to maintain the
confidentiality of all Confidential Information (defined below) provided to it
by the other party and to return any materials and other information containing
Confidential Information of the other party in the event that the Closing is not
consummated.  For the purposes hereof, “Confidential Information” shall mean any
and all proprietary information and documents provided by the disclosing party
to the receiving party, either directly or indirectly, in writing,
electronically, orally, by inspection of tangible objects, or otherwise unless
such information has been explicitly designated by the disclosing party as not
Confidential Information.  Confidential Information shall not include
information that (i) at the time of use or disclosure by the receiving party is
in the public domain through no fault of, action or failure to act by the
receiving party; (ii) becomes known to the receiving party from a third-party
source on a non-confidential basis whom the receiving party does not know to be
subject to any obligation of confidentiality to the disclosing party; (iii) was
known by the receiving party prior to disclosure of such information by the
disclosing party to the receiving party; or (iv) was independently developed by
the receiving party, or on the receiving party’s behalf, without any use of
Confidential Information.  Notwithstanding the foregoing, in the event that
disclosure of Confidential Information by a receiving party is made to comply
with any request or inquiry of or by any governmental or regulatory authority
(any of the foregoing, a “Governmental Requirement”), it is agreed that prior to
any such disclosure of such Confidential Information, the receiving party will,
unless such action would violate or conflict with applicable law, provide the
disclosing party with prompt notice of such Governmental Requirement and the
Confidential Information so required to be disclosed, so that the disclosing
party may seek an appropriate protective order and/or waive compliance with the
provisions of this Agreement.  It is further agreed that if, in the absence of a
protective order or in the absence of receipt of a waiver hereunder, the
receiving party is nonetheless, in the opinion of the receiving party’s counsel,
compelled by Governmental Requirement to disclose any of such Confidential
Information, the receiving party, after notice to the disclosing party (unless
such notice would violate or conflict with applicable law), may so disclose such
Confidential Information as required pursuant to Governmental Requirement
without liability hereunder; provided, however, the receiving party will furnish
only that portion of the Confidential Information which the receiving party, in
the opinion of the receiving party’s counsel, is legally compelled to disclose
pursuant to the Governmental Requirement and will exercise reasonable efforts to
cooperate with the disclosing party, at the disclosing party’s expense, with the
disclosing party’s efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Public Disclosure; Current Report on Form 8-K. Unless otherwise
permitted by this Agreement, Minn Shares and Purchaser shall consult with each
other before issuing any press release or otherwise making any public statement
or making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of the other
(which approval shall not be unreasonably withheld), except as may be required
by law including, without limitation, the filing of any required SEC
Documents.   In furtherance thereof, the parties hereby acknowledge and agree
that Minn Shares is required to file a Current Report on Form 8-K within four
(4) business days after the execution of this Agreement by both of them.
 
(f)           Company Management; Resignation of Directors and Officers and
Appointment of New Director.


(i) From the date of this Agreement until the Closing, Greyton Becker, Minn
Shares’ current Chief Financial Officer, Treasurer and a director; and Richard
Gilbert, Minn Shares’ current President, Secretary and Chairman of Minn Shares’
board of directors (the “Board”), will continue to manage the required
activities of Minn Shares, including but not limited to the filing of the SEC
Documents and other regulatory filings and customary administrative duties. Mr.
Becker and Mr. Gilbert will be reimbursed by Purchaser for any out-of-pocket
expenses incurred while performing such activities consistent with past
practices.


(ii) On the Closing Date, Minn Shares shall deliver to Purchaser the
resignations of all of Minn Shares’ officers and directors which shall be
subject to the expiration of the Schedule 14f-1 Period set forth in Section 6(g)
below; provided, however, that immediately prior to the resignation of all of
the members of the Board, the Board shall appoint at least one director chosen
by Purchaser to serve on the Board after all of Minn Shares’ directors have
resigned.


(g)           SEC Filings.  Minn Shares shall cooperate with the Purchaser in
(i) the preparation, filing with the SEC and mailing of a Schedule 14F-1
Information Statement to Minn Shares’ stockholders, to report a change in the
majority of the directors serving on the Board (“Change in Board”) at least ten
(10) days prior to the effective date of the Change in the Board (the “Schedule
14f-1 Period”),  and (ii) the preparation and filing of a Current Report on Form
8-K, not later than four (4) business days after the Closing Date, to report a
change in control of Minn Shares.


(h)          Diligence. As soon as commercially practicable, but in all cases
prior to June 3, 2013, Minn Shares will provide Purchaser with all available
materials requested in that certain Due Diligence Information Request Letter
dated April 30, 2013.
 
 
6

--------------------------------------------------------------------------------

 
 
7.             Closing Deliverables.


(a)           The following shall be delivered by Minn Shares to Purchaser at
the Closing, the delivery of which shall be a condition precedent to Purchaser’s
purchase of the Controlling Shares, unless Purchaser waives Minn Shares’
obligation with respect to any such deliverable:


(i)            a certificate for the Controlling Shares with applicable transfer
restriction legends;


(ii)           a certificate from the President of Minn Shares confirming (A)
the continuing accuracy of all of Minn Shares’ representations and warranties
set forth in Section 4 hereof and (B) Minn Shares’ compliance with all of its
obligations under this Agreement;


(iii)          a certificate from the Secretary of Minn Shares: (i) certifying
the Certificate of Incorporation of Minn Shares; (ii) certifying the Bylaws of
Minn Shares; (iii) certifying the resolutions of the Board authorizing the
transactions contemplated under this Agreement; and (iv) attesting to the
incumbency of the officers and directors of Minn Shares;


(iv)          the resignations of Minn Shares’ directors and officers as
provided in Section 6(f)(ii) hereof; and


(v)           such other documents or instruments as Purchaser and its attorneys
may reasonably request to effect the transactions contemplated hereby.


(b)           The following shall be delivered by Purchaser to Minn Shares at
the Closing, the delivery of which shall be a condition precedent to Minn
Shares’ sale of the Controlling Shares, unless Minn Shares waives Purchaser’s
obligation with respect to any such deliverable:


(i)           the Purchase Price due and payable by wire transfer to Minn
Shares’ account;


(ii)           a certificate from the President of Purchaser confirming (A) the
continuing accuracy of all of Purchaser’s representations and warranties set
forth in Section 5 hereof and (B) Purchaser’s compliance with all of its
obligations under this Agreement;


(iii)          a certificate from the Secretary of Purchaser: (i) certifying the
Articles of Incorporation of Purchaser; (ii) certifying the Operating Agreement
of Purchaser; (iii) certifying the resolutions of the board of directors of
Purchaser authorizing the transactions contemplated under this Agreement; and
(iv) attesting to the incumbency of the officers and directors of Purchaser; and


(iv)          such other documents or instruments as Minn Shares and its
attorneys may reasonably request to effect the transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 

 
8.             General Provisions.


(a)           Termination.  In the event that the Closing has not been
consummated prior thereto, this Agreement shall terminate and the parties,
except as otherwise provided in this Agreement, shall have no further rights or
obligations hereunder, upon the first to occur of any of the following events:
(i) Purchaser shall provide Minn Shares with written notice of its election to
terminate this Agreement; (ii) at the election of either party, if the other
party has (A) breached any of its representations, warranties or covenants
contained herein or (B) failed to perform any of its material obligations
hereunder and has not cured such breach or failure within twenty (20) days after
written notice by the other party thereof; (iii) Purchaser fails to provide any
portion of the funds required for Minn Shares to meet monthly cash calls, as
described in Section 2 hereof; or (iv) the Expiration Date.  In the event notice
is provided by Purchaser under (i) above, Minn Shares shall refund the Advance,
any additional funds provided by Globe to the Company to meet monthly cash
calls, and costs and expenses provided in Section 6(f)(i) to Purchaser for the
period from the date of this Agreement to the sale of Minn Shares to a third
party. Notwithstanding the foregoing, if this Agreement is terminated by either
party for any reason set forth in clause (ii) immediately preceding, the
non-breaching party, in addition to the right to terminate this Agreement, shall
be entitled to all remedies available to it at law or in equity including. The
parties hereby specifically acknowledge and agree that Purchaser’s termination
of this Agreement, for any reason and/or its failure to purchase the Controlling
Shares, for any reason, shall not be deemed a breach by the Purchaser, and Minn
Shares’ sole right shall be to retain the Advance and any additional funds
provided by Purchaser to Minn Shares to meet monthly cash calls subject to any
reimbursement due to Purchaser pursuant to Section 8(a)(i) herein as described
above, and recover any unpaid expenses provided hereunder.


(i)             If Purchaser notifies Minn Shares that it will not exercise its
option rights prior to the Expiration Date, Minn Shares will seek to find a
third party purchaser and to negotiate its sale on the best possible terms. Any
consideration resulting from such a sale shall be used by Minn Shares as
follows: first, payment of all Minn Shares’ costs related to the sale; second,
repayment of related party payables plus five percent (5%) accrued interest (set
forth in Exhibit A); and third, reimbursement of all of Purchaser’s expenses
from the effective date of this Agreement through the Expiration Date plus five
percent (5%) accrued interest.


(b)           Survival. The representations, warranties and agreements set forth
in this Agreement shall survive the Closing for a period of one (1) year.


(c)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to each party at
their addresses set forth at the beginning of this Agreement (or at such other
address for a party as shall be specified by like notice).


(d)           Counterparts; Signatures.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same Agreement.  Delivery by fax
or electronic image of an executed counterpart of a signature page to the
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.


(e)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be held invalid, illegal or unenforceable in any
respect, or the validity, legality and enforceability of any one or more of the
provisions contained herein shall be held to be excessively broad as to
duration, activity or subject, such provision shall be construed by limiting and
reducing such provision so as to be enforceable to the maximum extent compatible
with applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           Entire Agreement; Assignment; Parties in Interest. This Agreement
and the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto: (i) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; (ii) are not intended to confer upon any
other person any rights or remedies hereunder, except as specifically provided
in this Agreement; and (iii) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided.  No representations,
warranties, inducements, promises or agreements, oral or written, by or among
the parties not contained herein shall be of any force of effect.  Minn Shares
may not assign this Agreement and its rights and obligations hereunder without
the explicit prior written consent of Purchaser, which may be withheld for any
reason or no reason.  Notwithstanding the foregoing, Purchaser may assign this
Agreement and its rights and obligations hereunder upon written notice to Minn
Shares.


(g)           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the laws that might otherwise govern under applicable principles of
conflicts of law. Each of the parties hereto irrevocably consents to the
exclusive jurisdiction of the federal court for the state of New York, located
in the county of New York, in connection with any matter based upon or arising
out of this Agreement or the matters contemplated herein, and also agrees that
process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction and
such process.
 
[The remainder of this page left intentionally blank.]
 
 
9

--------------------------------------------------------------------------------

 
 
Please execute this Agreement below to acknowledge your agreement with the terms
and conditions contained herein and return to the undersigned with a check in
the amount of $59,593 made payable to Minn Shares Inc. in payment of the Advance
as described in Section 2 hereof.
 

 
Very truly yours,
         
Minn Shares Inc.
           
By:
/s/ Richard Gilbert     Name:   Richard Gilbert     Title:
President
 

 
ACCEPTED AND AGREED TO:


PURCHASER
 
The Globe Resources Group, LLC
     
By:
/s/ Gerald E. O’Shaughnessy   Name:   Gerald E. O’Shaughnessy   Title: Chairman
and CEO  

 
[Signature Page to Option Agreement]
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


Option Purchase Price


The Purchase Price shall be equal to: $202,564 (representing the principal
amount plus accrued interest due to certain related parties as of March 31,
2013, as specifically set forth below) (“Related Party Payables”) plus all
accrued interest on Related Party Payables from April 1, 2013 through and
including the Closing Date.
 
Related Party Payables as of March 31, 2013
 
  Paramount
  $ 188,579  
  R.E. Gilbert
     13,985  
  Total
  $ 202,564  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Exercise Notice
 
[DATE]


Minn Shares Inc.
1624 Harmon Place
Minneapolis, MN 55403
Attn: Richard Gilbert


Dear Mr. Gilbert:


The Globe Resources Group, LLC (the “Purchaser”) hereby elects to purchase such
number of authorized but unissued shares of common stock, par value $0.0001
(“Common Stock”) of Minn Shares Inc. (the “Company”) as shall be required to
obtain ninety-seven percent (97%) of the Company’s issued and outstanding shares
of Common Stock (the “Controlling Shares”) at an aggregate  purchase price of
[         ] (the “Purchase Price”) determined in accordance with Exhibit A of
that certain option agreement, dated May 16, 2013, by and between the Company
and the Purchaser (the “Option Agreement”). This notice of exercise (this
“Notice”) is delivered pursuant to Section 1(b) of the Option Agreement.


The Purchaser shall pay the Purchase Price in full upon the closing of the sale
of the Controlling Shares, which date shall occur no less than sixty-one (61)
and no more than ninety (90) calendar days from [         ].
 

 
Very truly yours,
         
The Globe Resources Group, LLC
           
By:
      Name:         Title:    

 
ACKNOWLEDGED AND ACCEPTED:
     
Minn Shares Inc.
       
By:
    Name:   Richard Gilbert   Title: President  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C


Advance
 
[ex10i.jpg]
 
 
 

--------------------------------------------------------------------------------